Friday, June 24, 2011


Ms. Nancy Bolin Broaddus
Smith & Smith
710 N. Post Oak Road, Suite 209
Houston, TX 77024
Mr. Christopher Bradshaw-Hull
Attorney at Law
4200 Montrose Blvd., Suite 570
Houston, TX 77006

RE:   Case Number:  10-0748
      Court of Appeals Number:  14-09-01001-CV
      Trial Court Number:  2009-19832

Style:      KACHIKWU ILLOH, M.D.
      v.
      DAMITA CARROLL AND KAREN BUTLER, INDIVIDUALLY AND AS REPRESENTATIVES
      OF THE ESTATE OF JAMES CARROLL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr. Loren Jackson  |
|   |Mr. Christopher A. |
|   |Prine              |